DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Examiner acknowledges Applicant’s amendments and remarks filed on February 10, 2021.  They have been fully considered but they fail to place the claims in condition for allowance.
	The amendments, if entered, would introduce subject matter into the claims necessitating new grounds for rejection.  The recitation of a CRTM as a BIOS creates a situation where the CRTM is executed “as a source of a trust chain” [claim 1, line 12] prior to a step of “conducting trust measurement of the BIOS and starting the BIOS after passing the measurement”.  If the BIOS and the CRTM are the same element, the amendment effectively creates the situation where the BIOS is started and executed prior to its own measurement, and prior to a subsequent start of the BIOS after its measurement.  The relationship between the BIOS and CRTM is unclear, and the specification provides no teaching distinguishing between the two, or whether some element of the CRTM apart from the BIOS is started up separately from the BIOS and prior to its measurement.
	The claims have additionally been amended to recite a chain of trust measurement, with a final trust measurement of an “Application Program” carried out by an “OS kernel”.  Subsequently, a step of “executing a start flow of an OS” is executed after the trust measurement of the Application Program.  It is unclear how a start flow of an OS would be executed by an application program that is run after an OS kernel has already been initiated.  The specification also does not appear to disclose any steps that start an OS after an 
	In addition, the Examiner notes that the claims as amended are largely anticipated by Bade, the prior art reference cited in the Office Action mailed on May 13, 2020.  The various elements recited in the claims (e.g., claim 1, lines 3-16) are also disclosed by Bade [Fig. 1, 2].  Additionally, the steps recited in the claims (e.g., claim 1, lines 19-32) are also disclosed by Bade [para. 0006: Bade discloses a chain of trust measurement comprising CRTM, BIOS, boot loader, OS kernel, and applications].  A prior art search reveals that AXI and LMB busses are known in the art as part of the architecture of Xilinx programmable devices [Wong et al., U.S. Patent No. 9,778,312, col. 8, line 25; Panou, U.S. Patent No. 10,289,785, col. 9, line 57].  Since programmable devices are customizable to a variety of applications, it would have been obvious to one of ordinary skill in the art to employ a programmable device to achieve functions for any number of possible applications, including TPM applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov